[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION MOTION TO DISMISS — No. 125
The defendant has moved to dismiss the plaintiff's appeal from probate for failure to obey the Court's (Ballen, J.) order of having the plaintiff's deposition taken by July 8, 1991.
The plaintiff has filed an objection to the granting of such dismissal on the ground that it was not possible to comply with the order because of the civil war of sorts that has broken out in Yugoslavia. As a result of this civil disturbance the airport was closed and plaintiff was unable to fly to this country since the airport was closed on July 1, 1991. Prior to this time the plaintiff, according to his counsel, was ill and unable to come to this country.
If the Court's order was not possible to perform not due to any act of the plaintiff, then the failure to obey such order may be excused. This appears to be the case here.
The plaintiff, however, is to be deposed within the next 90 days. However, if this case comes to trial before that date then the trial judge shall decide what action is appropriate.
McGRATH, JUDGE